Citation Nr: 1013243	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case for further development in 
October 2006, July 2007, and September 2009.  


FINDING OF FACT

A back disability did not originate in service and it is not 
related to any incident of service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a back disability have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties 
to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant 
about the information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice is to 
be provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this appeal, a February 2002 pre-rating letter provided 
notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence 
would be obtained by VA, and that he should send the 
information describing additional evidence or the evidence 
itself to the VA.  In addition, in August 2007 and in August 
2008, the RO sent the Veteran a letter that informed him how 
disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claim was subsequently readjudicated in March 2009 and 
in February 2010 SSOC's.  See Mayfield v. Nicholson, 20 Vet. 
App. at 543; see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service records, service treatment records, VA 
treatment records, and private treatment records.  

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including 
that pertinent to service, shows that it was incurred in 
service.  See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  Service connection will also be 
presumed for certain chronic diseases, if manifest to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis

The Veteran's 1967 separation examination report shows that 
the Veteran reported recurrent back pain.  Under the 
physician's summary it stated: "recurrent back pain, ok 
now."  

An undated medical certificate and history shows that the 
Veteran complained of "nerves and back."  The Veteran 
reported falling off a truck and pulling some muscles in 
1967.  He also reported being in a car accident in 1968 and 
seeing a chiropractor for relief.  Finally, the Veteran 
stated that he lifted a cheese barrel six months prior and 
has intermittent pain since.  X-rays were within normal 
limits.  The Veteran was diagnosed with a history of lumbar 
strain.  

A July 1972 VA treatment record shows that the Veteran had 
low back pain.  

A September 1999 VA treatment record shows that the Veteran 
complained that his low back was hurting when he tried to 
walk.  

A September 2008 VA examination report shows that the 
Veteran reported the onset of his thoracic spine pain as 
occurring in 1965 when he was riding in the back of a truck 
in Vietnam and fell and hurt his back.  He stated that he 
went to see a medic at that time and was treated with pain 
meds.  The Veteran reported that since that time, his pain 
had gotten progressively worse.  He stated that he was not 
currently under treatment.  The Veteran was diagnosed with 
thoracic spine pain.  

At a November 2009 VA examination the Veteran reported that 
his low back pain started while he was in service in 
Vietnam.  He stated that he was thrown out of a truck while 
shooting back at the enemy.  Somebody caught him and pulled 
him back into the truck.  He noticed his back was hurting 
and was seen by medics and prescribed analgesic.  The 
Veteran reported that his lower back pain continued to 
bother him.  The pain was described as constant dull to 
sharp pain which lasted for one to 60 days and was increased 
by lifting or picking something up.  An MRI revealed 
advanced degenerative changes at the L5-S1 level with disc 
space narrowing, sclerosis, and osteophyte formation.  The 
Veteran was diagnosed with lower back strain and 
degenerative joint disease of the lumbar spine.  The 
examiner opined that it was less likely as not that the 
current diagnosis of low back strain is related to his 
service.  The examiner noted that the June 1967 service 
treatment record which under the physician summary section 
stated "recurrent back pain- OK now."  The examiner 
explained that the Veteran's low back was intermittent in 
nature.  He does not take medications for low back pain and 
did not report medical treatment for his back pain, other 
than seeing a chiropractor.  

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this case there is evidence of a current disability as 
the November 2009 VA examiner diagnosed the Veteran with 
lower back strain and degenerative joint disease of the 
lumbar spine.  In addition, there is medical and lay 
evidence of an in-service injury to the Veteran's back.  
Service treatment records show that the Veteran had 
recurrent back pain and the Veteran has provided consistent 
testimony throughout the duration of the appeal, that he 
injured his back when he fell out of as truck in Vietnam.  
Thus, after resolving all reasonable doubt in favor of the 
Veteran, the Board finds that there is credible lay 
testimony of an in-service injury to the back.  

However, there is no medical evidence of a nexus between the 
in-service back pains and the current back disability.  The 
only medical opinion of record is a negative opinion as 
offered by the November 2009 examiner.  There is no evidence 
of record which supports a relationship between the 
Veteran's in-service complaints of back pain and her current 
disability.  

Thus, the Board finds that the balance of evidence of record 
does not support service connection for a back condition.  
Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion.  The Veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
competent opinion as to medical causation.  To the extent 
that the Veteran himself has related his current symptoms to 
service, the Board notes that a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
For these reasons, the claim fails to satisfy the medical 
nexus requirement.  







In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back condition is 
denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


